Mr. Chief Justice Hollerich delivered the opinion of the court: The complaint filed in this case alleges in substance that on November 17th, 1934, at 6:10 P. M., claimant was driving his automobile at a speed of about forty-five (45) miles per hour in an easterly direction on S. B. I. Route 121 at a point about eight (8) miles west of Newman, Illinois, and was using due care for his own safety; that he suddenly came upon an unlighted barrier placed across the right half of said highway by the maintenance department of the Division of Highways of the respondent in connection with certain repair work then being done by said - respondent; that in attempting to avoid striking such barrier, claimant turned sharply to the left side of the road; that the left wheels of his automobile slipped off the concrete roadway; that in attempting to turn back on such roadway, his automobile turned over on its side, and was thereby damaged, and claimant sustained injuries resulting in a loss of time and wages; for all of which he claims damages in the sum of Five Hundred Ten Dollars and Sixty Cents ($510.60). The Attorney General has entered a motion to dismiss the case on the ground that the respondent in the exercise of its governmental functions is not liable for the negligence of its servants and agents in the absence of a statute making it so liable. The claimant contends that he is entitled to an award on the grounds of “equity and good conscience” based upon the provisions of Paragraph four (4) of Section six (6) of the Court of Claims Act, which provides that this court shall have power ‘ ‘ to hear and determine all claims * * * which the State as a sovereign commonwealth, should, in equity and good conscience, discharge and pay.” The same contention was made in the case of Lois Bass vs. State, No. 2679, and Sam Schnell vs. State, No. 2610, both of which were decided at the present term of this court, as well as in numerous other cases recently decided. In all of such cases, we held adversely to the contentions of the claimant. The reasons for such decisions and some of the many authorities in support of the position taken by the court are set forth in the case of Lester A. Royal vs. State, No. 2597, and in the case of George McGready vs. State, No. 2604, decided at the September, 1935 term of this court, and a repetition thereof at this time will serve no good purpose. For the reasons set forth in the last mentioned cases, the motion of the Attorney General will be sustained. Motion allowed. Case dismissed.